COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Elder and Senior Judge Cole
Argued at Richmond, Virginia


BECKY BISHOP CONLEY,
 A/K/A BECKY IRENE BISHOP
                                          MEMORANDUM OPINION * BY
v.        Record No. 0488-96-2             JUDGE LARRY G. ELDER
                                             FEBRUARY 18, 1997
COMMONWEALTH OF VIRGINIA


           FROM THE CIRCUIT COURT OF ALBEMARLE COUNTY
                  Paul M. Peatross, Jr., Judge

          Llezelle Agustin Dugger (David L. Heilberg,
          on briefs), for appellant.

          Kimberley A. Whittle, Assistant Attorney
          General (James S. Gilmore, III, Attorney
          General, on brief), for appellee.



     Becky Bishop Conley (appellant) appeals her conviction of

petit larceny.   Appellant contends that the evidence was

insufficient to support her conviction.    For the reasons that

follow, we reverse.

                                  I.

                                 FACTS

     On March 2, 1995, the victim entered a fast-food restaurant

carrying a pocketbook that contained $150 in cash.    The victim

hung her pocketbook on the back of a highchair for thirty minutes

while she ate lunch with her two young children.    After finishing

their lunch, the victim and her children departed the restaurant
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
to shop at a nearby grocery store.      The victim left the

restaurant without her pocketbook, soon realized that it was

missing, and returned "approximately five minutes" later to

retrieve it.

     Appellant was a shift manager at the restaurant.         As the

lunch rush waned on March 2, 1995, appellant entered the lobby

area of the restaurant and began cleaning tables and collecting

abandoned newspapers.   Another employee had previously been sent

to clean the lobby area.   Between seven and ten customers were in

the lobby area while appellant cleaned.     At some point prior to

the victim's return, appellant became aware of and picked up the

victim's pocketbook.    Appellant asserts that her attention was

called to the pocketbook by an unidentified patron.     When the

victim returned to the restaurant, she found appellant and a
co-worker together in the rest room.     Appellant was holding the

pocketbook and some newspapers "close up to her chest," and both

appellant and the co-worker opened their mouths when they saw the

victim.   The record did not establish that the pocketbook was

either open or had been opened.    The victim asked appellant for

her pocketbook, and appellant returned it to her.

     Shortly thereafter, the victim discovered that the $150 in

cash was missing from her pocketbook and accused appellant of

stealing it.   The police were called to investigate.    At some

point before the arrival of the police, appellant left the

building to take trash to the outside trash bins.     After an




                                  -2-
officer arrived, appellant offered to be searched, but no search

was conducted.   The missing money was never recovered.    At trial,

appellant testified that she was not in the rest room when the

victim confronted her, but near the "play area."

                                  II.

                    SUFFICIENCY OF THE EVIDENCE

     Appellant argues that the evidence fails to prove that

appellant was the thief who stole the money from the victim's

pocketbook.   We agree.
     In every criminal prosecution, the Commonwealth has the

burden of proving "that the crime charged has actually been

perpetrated; and . . . that it was committed by the accused."

Goldman v. Commonwealth, 100 Va. 865, 878, 42 S.E. 923, 924

(1902).   Larceny is defined as the "wrongful taking of the goods

of another without the owner's consent and with the intention to

permanently deprive the owner of possession of the goods."

Bright v. Commonwealth, 4 Va. App. 248, 251, 356 S.E.2d 443, 444

(1987).   When considering the sufficiency of the evidence on

appeal, "we view the evidence in the light most favorable to the

Commonwealth, granting to it all reasonable inferences fairly

deducible therefrom."     Higginbotham v. Commonwealth, 216 Va. 349,

352, 218 S.E.2d 534, 537 (1975).    The judgment of a trial court

sitting without a jury will not be set aside unless plainly wrong

or without evidence to support it.      Martin v. Commonwealth, 4 Va.

App. 438, 443, 358 S.E.2d 415, 418 (1987).



                                  -3-
     Although the evidence proved that a larceny occurred, we

hold that the evidence was not sufficient to prove that appellant

was the thief who stole the victim's money.   The Commonwealth

relied upon circumstantial evidence to prove that appellant took

the money from the victim's pocketbook.   In a case based upon

circumstantial evidence, "the Commonwealth must exclude every

reasonable hypothesis of innocence.    However, [the Commonwealth]

is not required to disprove every conceivable possibility of

innocence, but is, instead, required only to establish guilt of

the accused to the exclusion of a reasonable doubt."    Saunders v.

Commonwealth, 18 Va. App. 825, 829, 447 S.E.2d 526, 529 (1994)

(citations omitted).   "[T]he Commonwealth need only exclude

reasonable hypotheses of innocence that flow from the evidence."

 Id. at 829-30, 447 S.E.2d at 529.

     While the circumstantial evidence in this case raises the

suspicion that appellant was the thief, it does not exclude the

possibility that some other employee or customer of the fast-food

restaurant took the money from the victim's pocketbook.   The

evidence proved that appellant possessed the pocketbook for about

five minutes, but no evidence established that appellant actually

stole the victim's money.   Nothing in the record indicates that

the victim's $150 was in the pocketbook when appellant found it

in the dining room.    Although the victim testified that appellant

was holding the pocketbook with a bundle of newspapers "close up

to her chest" and "opened" her mouth when the victim confronted



                                 -4-
her, the record does not establish that appellant ever opened the

pocketbook or that appellant's expression at the sight of the

victim was one of surprise.   Moreover, the record indicates that

numerous other persons in the restaurant besides appellant had an

opportunity to steal the money.    The evidence proved that the

pocketbook hung from a highchair in the restaurant for at least

thirty-five minutes.   The restaurant was busy during the entirety

of the victim's thirty-minute lunch, and seven to ten customers

had access to the pocketbook during the time in between the

victim's departure from the restaurant and appellant's retrieval

of the pocketbook.   Although it is possible to suspect that

appellant was the thief, the circumstantial evidence in this case

does not exclude the possibility that some other employee or

customer at this busy restaurant stole the money from the

victim's pocketbook either while the victim lunched with her

children or during the time that the pocketbook was unattended.
     For the foregoing reasons, we reverse the conviction of

petit larceny.

                                                          Reversed.




                                  -5-